Per Curiam.

We have reviewed the record and agree with the findings and conclusions of board. The board has determined that respondent should be sanctioned for his failure to be truthful with the detective investigating the allegations against him. Even though those allegations were based on misleading statements of a former client, respondent was not justified in lying to the detective.
Lying to an investigating officer by an attorney is not acceptable and cannot be justified by the emotional and extenuating circumstances in which respondent found himself. We agree with the recommendation of the board and hereby suspend respondent from the practice of law for six months with the entire suspension stayed. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Cook and Lundberg Stratton, JJ., dissent.